
	
		I
		112th CONGRESS
		1st Session
		H. R. 1710
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Energy to establish
		  monetary prizes for achievements in designing and proposing nuclear energy used
		  fuel alternatives.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Used Fuel Prize Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Administering
			 EntityThe term administering entity means the
			 entity with which the Secretary enters into an agreement under section
			 4(c).
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.FindingsThe Congress finds the following:
			(1)The rising cost of
			 energy has become a hindrance to American economic progress.
			(2)High and rising
			 energy costs have become a burden upon the American family.
			(3)Nuclear energy can be a safe, efficient,
			 clean, and affordable source of renewable energy and should be considered as
			 part of the solution for long-term American energy independence.
			(4)Used nuclear fuel
			 is and has been safely stored on nuclear energy electricity producing reactor
			 sites for many years.
			(5)Those sites were
			 originally not designed or built for such storage.
			(6)By 2015, it is
			 estimated that the United States will maintain 70,000 tons of high-level
			 nuclear waste.
			(7)The country’s
			 electricity needs are best served by allowing new nuclear reactors to be built,
			 in many cases on existing reactor sites.
			(8)Removal of the
			 used nuclear fuel from those sites can be safely done and would lead to more
			 efficient management of used fuel and lower costs.
			(9)Development of
			 alternatives to current storage facilities, including the Yucca Mountain
			 long-term storage facility, would also allow used nuclear fuel from
			 decommissioned reactor sites to be moved and final clean up of those sites to
			 take place.
			(10)Citizens and
			 communities in the United States interested in developing alternatives to
			 current storage proposals, including the high-level Yucca Mountain storage
			 facility, should be provided the incentive to move forward with these designs
			 and plans.
			(11)Prize legislation
			 has been a successful method used by the United States Government to solve some
			 of our country’s most difficult problems, from space travel to vehicles with
			 super efficiency.
			(12)There is merit in
			 and need for establishing a program of prize incentives to develop used nuclear
			 fuel management plans.
			4.Prize
			 authority
			(a)In
			 generalThe Secretary shall carry out a program to competitively
			 award cash prizes in conformity with this Act to advance the research,
			 development, demonstration, and commercial application of nuclear used fuel
			 storage.
			(b)Advertising and
			 solicitation of competitors
				(1)AdvertisingThe
			 Secretary shall widely advertise prize competitions to encourage broad
			 participation in the program carried out under subsection (a), including
			 individuals, universities, communities, and large and small businesses.
				(2)Announcement
			 Through Federal Register NoticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include essential elements of the competition such as the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the prize, and the criteria for awarding the
			 prize.
				(c)Administering
			 the competitionThe Secretary may enter into an agreement with a
			 private, nonprofit entity to administer the prize competitions, subject to the
			 provisions of this Act. The administering entity shall perform the following
			 functions:
				(1)Advertise the
			 competition and its results.
				(2)Raise funds from
			 private entities and individuals to pay for administrative costs and cash
			 prizes.
				(3)Develop, in
			 consultation with and subject to the final approval of the Secretary, criteria
			 to select winners based upon the goal of safely and adequately storing nuclear
			 used fuel.
				(4)Determine, in
			 consultation with and subject to the final approval of the Secretary, the
			 appropriate amount of the awards.
				(5)Protect against
			 the administering entity’s unauthorized use or disclosure of a registered
			 participant’s intellectual property, trade secrets, and confidential business
			 information. Any information properly identified as trade secrets or
			 confidential business information that is submitted by a participant as part of
			 a competitive program under this Act may be withheld from public
			 disclosure.
				(6)Develop and
			 promulgate sufficient rules to define the parameters of designing and proposing
			 safe and secure nuclear energy used fuel storage with input from industry,
			 citizens, and corporations familiar with such activities.
				(d)Funding
			 sourcesPrizes under this Act may consist of Federal appropriated
			 funds, funds provided by the administering entity, or funds raised through
			 grants or donations. The Secretary may accept funds from other Federal agencies
			 for such cash prizes and, notwithstanding section 3302(b) of title 31, United
			 States Code, may use such funds for the cash prize program. Other than
			 publication of the names of prize sponsors, the Secretary may not give any
			 special consideration to any private sector entity or individual in return for
			 a donation to the Secretary or administering entity.
			(e)Announcement of
			 prizesThe Secretary may not publish a notice required by
			 subsection (b)(2) until all the funds needed to pay out the announced amount of
			 the prize have been appropriated to the Department or the Department has
			 received from the administering entity a written commitment to provide all
			 necessary funds.
			5.EligibilityTo be eligible to win a prize under this
			 Act, an individual or entity—
			(1)shall notify the
			 administering entity of intent to submit ideas and intent to collect the prize
			 upon selection;
			(2)shall comply with
			 all the requirements stated in the Federal Register notice required under
			 section 4(b)(2);
			(3)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of the United
			 States;
			(4)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or an employee of a national laboratory acting within the scope of
			 employment;
			(5)shall not use
			 Federal funding or other Federal resources to compete for the prize;
			(6)shall not be an
			 entity acting on behalf of any foreign government or agent acting on behalf of
			 a current federally filed proposal for a spent nuclear fuel storage facility or
			 repository; and
			(7)shall present a
			 proposal to the administering entity to remove used nuclear fuel for such
			 period of time as shall be necessary prior to the development of advanced fuel
			 cycle facilities and a final repository for used fuel waste as may be
			 ultimately in need of disposal.
			6.Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this Act,
			 be entitled to any intellectual property rights derived as a consequence of, or
			 in direct relation to, the participation by a registered participant in a
			 competition authorized by this Act. This section shall not be construed to
			 prevent the Federal Government from negotiating a license for the use of
			 intellectual property developed for a prize competition under this Act. The
			 Federal Government may seek assurances that technologies for which prizes are
			 awarded under this Act are offered for commercialization in the event an award
			 recipient does not take, or is not expected to take within a reasonable time,
			 effective steps to achieve practical application of the technology.
		7.Waiver of
			 liabilityThe Secretary may
			 require registered participants to waive claims against the Federal Government
			 and the administering entity (except claims for willful misconduct) for any
			 injury, death, damage, or loss of property, revenue, or profits arising from
			 the registered participants’ participation in a competition under this Act. The
			 Secretary shall give notice of any waiver required under this section in the
			 notice required by section 4(b)(2). The Secretary may not require a registered
			 participant to waive claims against the administering entity arising out of the
			 unauthorized use or disclosure by the administering entity of the registered
			 participant’s intellectual property, trade secrets, or confidential business
			 information.
		8.Authorization of
			 Appropriations
			(a)AwardsThere
			 are authorized to be appropriated to the Secretary for the period encompassing
			 fiscal years 2012 through 2023 for carrying out this Act—
				(1)$10,000,000 each
			 for two awards, and Federal contracting opportunities; and
				(2)$2,000,000 for two
			 additional awards to support continued actions to develop the successful
			 entities.
				(b)Treatment of
			 awardsAmounts received pursuant to an award under this Act may
			 not be taxed by any Federal, State, or local authority.
			(c)AdministrationIn
			 addition to the amounts authorized under subsection (a), there are authorized
			 to be appropriated to the Secretary for each of fiscal years 2012 through 2023
			 $2,000,000 for the administrative costs of carrying out this Act.
			(d)Carryover of
			 FundsFunds appropriated for prize awards under this Act shall
			 remain available until expended and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 11 fiscal years after
			 the fiscal year for which the funds were originally appropriated. No provision
			 in this Act permits obligation or payment of funds in violation of section 1341
			 of title 31, United States Code.
			
